EXHIBIT 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM North Texas Energy, Inc. ATTN: Mr. Kevin Jones 5057 Keller Springs Rd, Suite 300 Addison, TX.75001 November 16, 2012 I , Eugene Egeberg Certified Public Accountant having expressedan opinion on the financial statements of North Texas Energy Inc. for the period ending December 31 2011 and re-stated on July 25th , 2012 and Remington Oil and Gas period ending December 31, 2009, 2010, and the one month ending January 31, 2011, do hereby authorize and consent to the discussion of such opinion in the prospectus, the reproduction of the opinion as an exhibit to the registration statement, and being named in the registration statement. Sincerely, /s/ Eugene M Egeberg Eugene M Egeberg Certified Public Accountant 2400 Boston Street, Suite 102 Baltimore, Maryland 21224 (410) 218-1711
